Citation Nr: 1829293	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  12-23 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type 2 with erectile dysfunction. 

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type 2 with erectile dysfunction since May 25, 2006. 

3.  Entitlement to an initial evaluation for CAD greater than 60 percent from July 1, 2006 to April 9, 2009; greater than 30 percent from April 10, 2009 to May 7, 2015, and greater than 60 percent since July 1, 2015.

4.  Entitlement to an initial compensable evaluation prior to April 10, 2009; in excess of 10 percent since April 10, 2009, and in excess of 20 percent since June 9, 2015 for right lower extremity peripheral neuropathy.

5.  Entitlement to an initial compensable evaluation prior to April 10, 2009; in excess of 10 percent since April 10, 2009, and in excess of 20 percent since June 9, 2015 for left lower extremity peripheral neuropathy.

6.  Entitlement to an initial compensable evaluation prior to June 9, 2015, and an evaluation in excess of 10 percent thereafter, for right upper extremity peripheral neuropathy.

7.  Entitlement to an initial compensable evaluation prior to June 9, 2015, and an evaluation in excess of 10 percent thereafter, for left upper extremity peripheral neuropathy.

8.  Entitlement to an initial compensable rating for diabetic retinopathy and cataracts.  

9.   Entitlement to an initial rating in excess of 60 percent for renal disease.

10.  Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer.

11.  Entitlement to an initial compensable rating for a surgical scar associated with coronary artery disease status post bypass.

12.  Entitlement to an effective date earlier than May 25, 2006, for the grant of service connection for diabetes mellitus, type 2 with erectile dysfunction; and if granted, what initial rating is warranted for diabetes mellitus type 2 with erectile dysfunction from the earlier date?

13.  Entitlement to an effective date earlier than May 25, 2006, for the grant of service connection for coronary artery disease.  

14.  Entitlement to an effective date earlier than May 25, 2006, for the grant of service connection for right lower extremity peripheral neuropathy.

15.  Entitlement to an effective date earlier than May 25, 2006, for the grant of service connection for left lower extremity peripheral neuropathy.

16.  Entitlement to an effective date earlier than April 10, 2009, for right upper extremity peripheral neuropathy.

17.  Entitlement to an effective date earlier than April 10, 2009, for left upper extremity peripheral neuropathy.

18.  Entitlement to an effective date prior to April 24, 2009, for the grant of service connection for diabetic retinopathy and cataracts.

19.  Entitlement to an effective date earlier than October 2, 2013, for the grant of service connection for prostate cancer.  

20.  Entitlement to an effective date earlier than July 25, 2006, for the grant of service connection for tinnitus.

21.  Entitlement to an effective date earlier than February 18, 2015, for the grant of a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in June 2009, June 2014, and April 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Detroit, Michigan, respectively.  Jurisdiction of the case now resides with the Detroit, Michigan RO.

In January 2015 the Board remanded the issues in order to obtain VA examinations, and provide a statement of the case (SOC).  There has been substantial compliance with the remand directives regarding the issues decided herein.

As discussed further below, the issue of what rating is warranted for diabetes mellitus was previously addressed as a staged rating, but here, it is separated to address the question of an earlier effective date and the propriety of the initial rating assigned.  The issues are as stated on the cover page. 

Subsequent to the Board's remand, in April 2016 the RO granted a 60 percent rating for coronary artery disease effective July 1, 2015.  Since this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issue remains in appellate status, and the issues are as stated on the cover page.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus; what initial rating is warranted for diabetes mellitus type 2 with erectile dysfunction from May 25, 2005 to May 25, 2006; what initial ratings are warranted for the left and the right upper extremity peripheral neuropathy from May 25, 2005 to April 10, 2009; whether a compensable rating is warranted for cataracts and diabetic retinopathy, and whether an effective date earlier than April 24, 2009 is warranted for the same; entitlement to a rating in excess of 60 percent for renal disease; entitlement to a rating in excess of 20 percent for prostate cancer; entitlement to a compensable rating for surgical scar; and, entitlement to an effective date earlier than February 18, 2015 for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence of record shows that since May 25, 2006, the Veteran's diabetes mellitus was manageable by restricted diet, oral hypoglycemic agent, and insulin, but did not require regulation of activities.

2.  From July 1, 2006 to April 9, 2009, and since July 1, 2006, the Veteran's CAD was not characterized by chronic congestive heart failure, or; work load of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

3.  From April 10, 2009 to May 7, 2015, the Veteran's CAD was not characterized by more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular ejection fraction of 30 to 50 percent.

4.  Resolving any doubt in favor of the Veteran, for the entire period on appeal, the Veteran's peripheral neuropathy of the right and the left lower extremities have each been manifested by moderate incomplete paralysis; they have not, however, been manifested by moderately severe incomplete paralysis.

5.  Resolving any doubt in favor of the Veteran, since April 20, 2009, the Veteran's peripheral neuropathy of the right and the left upper extremities have each been manifested by incomplete mild paralysis; however, they have not been manifested by moderate incomplete paralysis.

6.  Since June 9, 2015, the preponderance of the evidence is against a finding of moderate incomplete paralysis for the right or the left upper extremity peripheral neuropathy.  

7.  May 25, 2005, is one year prior to the date a valid claim for service connection for diabetes mellitus, which was granted pursuant to a liberalizing law, was received.

8.  In July 2016, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant that a withdrawal of his appeal of the earlier effective date for coronary artery disease was requested.

9.  In July 2016, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant that a withdrawal of his appeal of the earlier effective date for right lower extremity peripheral neuropathy was requested.

10.  In July 2016, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant that a withdrawal of his appeal of the earlier effective date for left lower extremity peripheral neuropathy was requested.

11.  The Veteran's left and right upper extremity peripheral neuropathy was granted secondary to his diabetes mellitus, and when resolving all reasonable doubt in the Veteran's favor, was in existence at the time of his claim for diabetes mellitus and its complications, such that the earliest effective date possible is May 25, 2005- one year prior to the date of claim.  

12.  In July 2016, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant that a withdrawal of his appeal of the earlier effective date for the grant of service connection for prostate cancer was requested.

13.  In July 2016, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant that a withdrawal of his appeal of the earlier effective date for the grant of service connection for tinnitus was requested.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus since May 25, 2006, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for an evaluation in excess of 60 percent from July 1, 2006 to April 9, 2009; in excess of 30 percent from April 10, 2009 to May 7, 2015, and in excess of 60 percent since July 1, 2015, for CAD, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7017 (2017).

3.  For the entire period on appeal, the criteria for an initial 20 percent rating, but no higher, for right lower extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017). 

4.  The criteria for an initial rating in excess of 20 percent since June 9, 2015, for right lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

5.  For the entire period on appeal, the criteria for an initial 20 percent rating, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017). 

6.  The criteria for an initial rating in excess of 20 percent since June 9, 2015, for left lower extremity peripheral neuropathy have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

7.  Since April 10, 2009, the criteria for an initial rating of 10 percent, but no higher, for right upper extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2017). 

8.  Since June 9, 2015, the criteria for an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2017). 

9.  Since April 10, 2009, the criteria for an initial rating of 10 percent, but no higher, for left upper extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2017). 

10.  Since June 9, 2015, the criteria for an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2017). 

11.  The criteria for an effective date of May 25, 2005, but no earlier, for the award of service connection for diabetes mellitus, type 2 with erectile dysfunction, have been met.  38 U.S.C. §§ 501, 5107, 5110 (2012); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2017). 

12.  The criteria for withdrawal of the appeal for entitlement to an earlier effective date for the grant of service connection for coronary artery disease have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §20.204 (2017).

13.  The criteria for withdrawal of the appeal for entitlement to an earlier effective date for the grant of service connection for right lower extremity peripheral neuropathy have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

14.  The criteria for withdrawal of the appeal for entitlement to an earlier effective date for the grant of service connection for left lower extremity peripheral neuropathy have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

15.  The criteria for an earlier effective date of May 25, 2005, for the grant of service connection for right upper extremity peripheral neuropathy have been met.  38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2017).

16.  The criteria for an earlier effective date of May 25, 2005, for the grant of service connection for left upper extremity peripheral neuropathy have been met.  38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2017).

17.  The criteria for withdrawal of the appeal for entitlement to an earlier effective date for the grant of service connection for residuals of prostate disease have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §20.204 (2017).

18.  The criteria for withdrawal of the appeal for entitlement to an earlier effective date for the grant of service connection for tinnitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes Mellitus, Type 2

The Veteran's diabetes mellitus, type 2, claim was granted in a May 2008 rating decision, and evaluated as 10 percent disabling as of the date of claim, May 25, 2006.  A June 2009 rating decision increased the evaluation to 20 percent disabling, effective May 25, 2006.  The Veteran claimed entitlement to an earlier effective date and a higher initial rating, which was characterized as entitlement to a disability rating in excess of 10 percent for diabetes mellitus, type 2 with erectile dysfunction prior to May 25, 2006, and entitlement to a disability rating in excess of 20 percent since May 25, 2006.  The Board notes that on remand the supplemental statement of the case addressed only the question of whether a higher initial rating than 20 percent was warranted since May 25, 2006, nevertheless, the July 2012 statement of the case discussed the propriety of an earlier effective date.  For purposes of simplicity in assessing the issues, the Board will address these questions separately.  

Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C. § 5110.  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

Moreover, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C. § 5110(g); 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).

Diabetes mellitus was added to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under § 3.309(e) effective May 8, 2001.  See 66 Fed Reg 23 166 (May 8 2001); Liesegang v Sec'y of Veterans Affairs, 312 F 3d, 1368, 1378 (Fed. Cir. 2002) (holding that the effective date of the presumption should be May 8, 2001, not July 9, 2001, pursuant to 38 U.S.C.  1116(c)(2)). 

Also, following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  The term "covered herbicide diseases" includes diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i) (2017).  However, the regulation only applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, which in this case is May 8, 2001.  38 C.F.R. § 3.816(c).  Here, the Veteran did not file a claim for service connection for diabetes mellitus until May 25, 2006.

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  As such, he is a Nehmer class member.

Although the Veteran has claimed that he had diabetes mellitus since 2001, and diabetes mellitus type 2 was added to the list of diseases entitled to presumptive service connection for herbicide exposure effective May 8, 2001, such that his informal date of claim is May 25, 2006.  Based on the evidence of record and the applicable VA regulations, the earliest date allowable for the award of service connection for the Veteran's diabetes is the effective date of May 25, 2005 - one year prior to the date on which the Veteran's claim for service connection was initially received.  38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.114, 3.400.  

With the grant of an earlier effective date for the Veteran's diabetes mellitus, the question of what rating is warranted for the period from May 25, 2005 to May 24, 2006 will be remanded and discussed further below.

Initial Rating

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under DC 7913, a 10 percent rating is assigned for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A maximum rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2017). 

Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  Id.  Moreover, compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a total evaluation.  Noncompensable complications are considered part of the diabetic process.  Id. at Note (1).

Importantly, in addressing an increased rating claim for diabetes mellitus, it is well settled that a claimant must satisfy all of the requirements for each of the progressively higher ratings for diabetes in DC 7913.  See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Also in applying most provisions of the rating code, VA considers whether a claimant's symptoms more closely approximate the next higher evaluation.  See 38 C.F.R. §§ 4.7, 4.21 (2017).  The courts have held, however, that because of the successive and cumulative nature of the rating code for diabetes, these approximation regulations are not for application.  See Middleton, 727 F.3d at 1178.

Private treatment notes from March 2009 show that the Veteran had high blood sugar levels, and was attempting to avoid the addition of another insulin to his regimen by watching his diet and exercising.  

The Veteran was afforded an April 2009 VA examination for his diabetes mellitus, which the examiner indicated had been diagnosed in 1997.  The Veteran denied hypoglycemic or ketoacidosis reactions, although he related a history of episodic ketoacidosis.  The Veteran was reportedly aware of and compliant with a diabetic diet.  The Veteran denied any restrictions of activities on account of diabetes or hypoglycemic reactions.  The Veteran was being treated with insulin and oral agents to include Glipizide and Metformin.  The Veteran discussed restricting activity in relation to chest pain.  The examiner indicated that the Veteran's coronary artery disease, bilateral upper and lower extremity peripheral neuropathy, and erectile dysfunction were related to the diabetes mellitus.  The Veteran reported inability to have an erection sufficient for penetration or orgasm due to this erectile dysfunction, and on examination the penile shaft, testes and cords were normal.  

The Veteran was afforded an April 2012 VA examination for his diabetes mellitus, in which the examiner indicated that the Veteran treated his diabetes with prescription oral hypoglycemic agents, and insulin injections more than once daily.  The Veteran did not have to regulate his activities as part of medical management of his diabetes.  The Veteran had not had any episodes of ketoacidosis or hypoglycemia in the past year.  He also had not had any loss of strength or weight attributable to diabetes.  The Veteran experienced related diabetic peripheral neuropathy and diabetic retinopathy.  In addition, the Veteran had erectile dysfunction at least as likely as not due to his diabetes.  The diabetes did not impact his ability to work.  

The Veteran was most recently afforded a June 2015 VA examination for his diabetes mellitus.  The examiner indicated that the Veteran had been diagnosed as having diabetes in approximately 2000.  His treatment plan included more than one injection of insulin daily.  He did not, however, require regulation of activities as part of managing his diabetes.  The Veteran visited his diabetic care provider less than twice a month, each, for episodes of ketoacidosis and hypoglycemia, and he had not required hospitalization for either during the previous twelve months.  He had not lost strength or weight attributable to his diabetes.  The Veteran's erectile dysfunction and eye condition other than diabetic retinopathy were at least as likely as not due to his diabetes mellitus.  Further, his diabetes had at least as likely as not permanently aggravated his renal disease.  The Veteran's diabetes mellitus impacted his work in that he had to eat on schedule, and have the opportunity to test his glucose and take insulin. 

The Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with his diabetes mellitus and its complications.  In this regard, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in the instant case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disabilities at issue. 

After a thorough review of the evidence, an evaluation in excess of 20 percent is not warranted.  In reaching this conclusion, the evidence of record demonstrates that the Veteran's diabetes mellitus was manageable by a restricted diet, an oral hypoglycemic agent, and insulin.  No regulation of activities was required.  As such, a rating higher than the 20 percent rating assigned is not warranted.  

The Board has considered whether additional staged ratings are warranted for the Veteran's diabetes mellitus.  However, the Board finds that the symptomatology was stable for the period on appeal, and that, therefore, assignment of a staged rating is not warranted.

As a final matter, the Board acknowledges that the Veteran also experiences erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, and coronary artery disease related to his diabetes mellitus.  However, special monthly compensation for loss of use of a creative organ was granted by a May 2008 rating decision, and service connection for peripheral neuropathy and coronary artery disease have already been granted, and the Veteran has separately appealed the initial evaluations assigned for the peripheral neuropathies and coronary artery disease.  In regards to the erectile dysfunction, a separate compensable rating is only awarded if there is evidence of a penile deformity along with loss of erectile power.  Otherwise, as here, the rating requirement for diabetes mellitus includes erectile dysfunction because it is not separately compensable.  Accordingly, these issues are addressed separately, where appropriate.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-77 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Coronary Artery Disease

In a June 2009 rating decision the Veteran was awarded a temporary 100 evaluation for convalescence, effective May 25, 2006, and a 60 percent evaluation effective July 1, 2006, a full three months following the coronary artery bypass graft, and a 30 percent evaluation effective April 10, 2009, according to DC 7017 for coronary bypass surgery.  He appealed for a higher initial evaluation, and in an April 2016 rating decision he was awarded a 60 percent rating since July 1, 2015, which followed his 100 percent rating since May 8, 2015, for convalescence.  As such, the issue for an evaluation for CAD greater than 60 percent from July 1, 2006 to April 9, 2009; greater than 30 percent from April 10, 2009 to May 7, 2015, and greater than 60 percent since July 1, 2015 remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Under 38 C.F.R. § 4.104, DC 7017 [Coronary bypass surgery], a 10 percent rating is warranted when a workload greater than 7 metabolic equivalent (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required. 

A 30 percent rating is warranted under DC 7017 when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating is warranted under DC 7017 when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted under DC 7017 when there is chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted under DC 7017 for 3 months following hospital admission for coronary bypass surgery. 

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used for disability rating purposes.  38 C.F.R. § 4.104.

The Board observes that the Veteran's additional heart diagnoses of pulmonary hypertension and right heart failure have not been related to ischemic heart disease, and are not service connected.  

Private treatment records indicate that the Veteran had coronary artery bypass graft performed in March 3, 2006.  August 2006 METs level was 4.2.

Private treatment record from June 2008 indicated that left ventricular ejection fraction (LVEF) was 70 percent, normal.

At his April 2009 examination for diabetes, the Veteran described experiencing shortness of breath with walking on his treadmill for a mile or climbing a flight of stairs.  He also reported experiencing episodic chest pain with any type of strenuous activity, reporting that he avoided heavy lifting, snow shoveling, and yard work.  The Veteran denied experiencing dyspnea, dizziness, or syncope.

The Veteran was afforded an April 2012 VA examination for ischemic heart disease, which indicated that he had a diagnosis of CAD status-post coronary artery bypass graft (CABG) in 2006.  A diagnostic exercise METs test was not conducted; however, interview-based METs testing indicated that the Veteran reported experiencing dyspnea for METs level greater than 5 but not greater than 7, consistent with activities such as golfing (without a cart), mowing the lawn (push mower), and heavy yard work (digging).  LVEF was 55 to 60 percent.  There was evidence of cardiac hypertrophy or dilatation, evident on echocardiogram.  The heart disease did not impact the Veteran's ability to work.

April 2012 and March 2013 VA and private treatment records, respectively, indicated that LVEF was 55 to 60 percent.

Pursuant to the remand, the Veteran was afforded a June 2015 VA cardiac examination, which showed that the Veteran was diagnosed as having atherosclerotic cardiovascular disease (presumptively service-connected), and pulmonary hypertension and right heart failure, which were not likely due to ischemic heart disease.  His CAD presented as fatigue and dyspnea.  The Veteran was post coronary bypass in 2006, and was hospitalized a month prior, on May 8, 2015, for what he described as a heart attack, although those records had not yet been associated with the record.  The Veteran required medications for his heart condition.  June 2015 echocardiogram showed cardiac hypertrophy, and LVEF of 60 to 65 percent.  An exercise stress test was not performed because it was contraindicated by his pulmonary hypertension.  Interview based METS test showed that the Veteran experienced dyspnea with METs level more than 3 but not more than 5, consistent with activities such as light year work (weeding), mowing the lawn (power mower) and brisk walking (4 mph).  This METs level was due to multiple heart conditions, and it was not possible to accurately estimate the percent attributable to each medical condition.  The heart condition affected the Veteran's work, limiting him to mild physical work or sedentary work.

December 2016 VA treatment record shows that the Veteran reported experiencing shortness of breath with activities of daily living.  Functional capacity was more than 4 METs.

In adjudicating the claim the Board must assess the competence and credibility of the Veteran.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his heart disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to identify a specific level of disability of his coronary artery disease according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's coronary artery disease has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's coronary artery disease is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

Considering the time period from July 1, 2006 to April 9, 2009, there is medical evidence showing METs were 4.2 in August 2006, and LVEF was 70 percent in June 2008.  As such, the evidence was consistent with a 60 percent rating with workload of greater than 3 METs, but not greater than 5 METs.  The preponderance of the evidence is against the next highest rating of 100 percent because there is no finding of chronic congestive heart failure; or, work load of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  The claim for a higher initial evaluation is denied.

Considering the evidence from April 10, 2009 to May 7, 2015, the April 2012 VA examination indicated the Veteran experienced dyspnea for METs level greater than 5 but not greater than 7, LVEF was 55 to 60 percent, and there was cardiac hypertrophy.  As such, this symptomatology was consistent with a 30 percent rating, but no higher.  The preponderance of the evidence was against a finding of more than one episode of acute congestive heart failure in the previous year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The claim for a higher initial evaluation is denied.

For the period since July 1, 2015, the Board finds that the Veteran is not entitled to a rating greater than the 60 percent currently assigned.  The June 2015 VA examination showed that the Veteran experienced dyspnea with METs level more than 3 but not more than 5, and LVEF was 60 to 65 percent.  As such, this corresponds to a 60 percent rating.  Even considering the hospital records later associated with the Veteran's claim, there is no indication of chronic congestive heart failure, or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  As such, the preponderance of the evidence is against the next highest rating, and the claim is denied.

The Board has considered whether additional staged ratings are warranted, but finds that they are not.  

Peripheral Neuropathies

Lower extremities

The Veteran's right and left lower extremity peripheral neuropathies were each service-connected and rated as noncompensably disabling effective May 25, 2006; as 10 percent disabling April 10, 2009, and as 20 percent disabling effective June 9, 2015.  The Veteran contends that he is entitled to higher initial ratings.

The Veteran's peripheral neuropathy of the lower extremities is rated under DC 8520 (for incomplete paralysis of the sciatic nerve related to his diabetes).  DC 8520 provides that mild incomplete paralysis of the sciatic nerve is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a.  Complete paralysis of the sciatic nerve (e.g. the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost) is rated 80 percent disabling.  Id.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id. 

The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

Private treatment records from January 2007 show that the Veteran reported experiencing numbness and burning pain in his feet, at which time he was offered medication for diabetic neuropathy, but refused.  In June 2008 he again reported numbness and tingling, and was told it was likely diabetic neuropathy and prescribed Neurontin.  

In April 2009, the VA examiner noted that the Veteran had a documented history of peripheral neuropathy of the lower extremities.  He reported experiencing bilateral numbness and tingling of the feet present for approximately four years.  There was minimally decreased vibration and decreased monofilament testing in the feet, bilaterally.  Deep tendon reflexes were decreased in the bilateral Achilles tendon.  There was no atrophy.  The examiner assessed moderate peripheral neuropathy of the bilateral lower extremities secondary to diabetes mellitus.

An October 2010 private treatment note indicated that the Veteran took Vicodin to help with his peripheral neuropathy.

In April 2012 the Veteran was afforded a VA examination for peripheral neuropathy, which the examiner indicated had been diagnosed at least three to four years ago (corresponding to 2008).  The Veteran reported a history of tingling and numb toes, almost constant and progressively worsening.  Testing of the lower extremities revealed mild intermittent pain; mild paresthesias and or dysesthesias, and mild numbness lower extremities.  There was normal strength testing in all extremities.  Decreased reflexes were evident in the knee and ankle bilaterally.  There was normal light touch monofilament testing, except for in the foot and toes where response was decreased.  There was no muscle atrophy.  The examiner indicated that there was a lower extremity diabetic peripheral neuropathy, with mild incomplete paralysis of the right and left femoral nerves.  The examiner indicated that there was no functional impact on the ability of the Veteran to work.

Following the January 2015 Board remand, the Veteran was afforded a June 2015 VA examination for peripheral neuropathy.  He experienced sharp pains in his feet, sensory loss in his toes and plantar surfaces, and paresthesias of the toes.  The examiner indicated that the Veteran had mild right and left lower extremity intermittent pain; moderate right and left lower extremity paresthesias and/or dysesthesias; and, moderate numbness of the bilateral lower extremities.  Strength testing was normal.  There was decreased light touch/monofilament testing in the foot/toes, and decreased vibration sensation in the bilateral lower extremities.  There was no muscle atrophy or trophic changes of the skin.  There was moderate incomplete paralysis of the lower extremities.  The examiner indicated that the Veteran would have to avoid ladders and situations impairing balance, and have some difficulty manipulating small objects.

VA treatment records from 2016 show that the Veteran continues to experience painful neuropathy, which he treats with Vicodin and Gabapentin.

Here, the examiner assessed moderate peripheral neuropathy of the bilateral lower extremities in April 2009 when symptoms were described as numbness, tingling, decreased vibration, sensation, and reflexes.  In April 2012 the same symptomatology, plus additional symptoms of pain and paresthesias were described as mild incomplete paralysis of the femoral nerve.  By June 2015 the same symptomatology as that discussed in the 2012 examination was described as moderate incomplete paralysis.  As such, the Veteran finds that resolving reasonable doubt in the Veteran's favor, the Veteran should be afforded a 20 percent rating each for his left and right lower extremity peripheral neuropathy since April 10, 2009.  The preponderance of the evidence is, however, against a rating in excess of 20 percent at any time during the appellate period.  Neither the Veteran's treatment records nor the pertinent VA examination reports during this period characterize the Veteran's incomplete paralysis of the sciatic nerve as "moderately severe," to support the next higher (i.e. 40 percent) rating.

The Board has also considered whether the Veteran would receive a higher rating for symptomatology based on the femoral nerve.  However, given that symptoms of the femoral nerve are described as mild and would not provide a higher rating for the Veteran's disability, an increased rating under DC 8526 is not warranted.  The Board also considered whether a separate rating is warranted.  However, as the sciatic and femoral nerve overlap, a separate rating would not be appropriate due to the law against pyramiding.  See 38 C.F.R. 4.14.

The Board has considered the applicability of additional staged ratings, but finds that they are not applicable.

Earlier effective dates

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In July 2016, the appellant submitted a statement stating that he wished to withdraw his appeal in regards to the earlier effective dates for the left and right lower extremity peripheral neuropathies.  Thus, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

Upper Extremities

The Veteran's left and right upper extremity neuropathy are each service-connected and rated as noncompensably disabling effective April 10, 2009, and as 10 percent disabling effective June 9, 2015 according to DC 8516.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2017).  The Veteran contends that he is entitled to higher initial ratings and an earlier effective date for the grant of service connection for the right and left upper extremity peripheral neuropathy.

Under Diagnostic Code 8516, incomplete paralysis, a 10 percent rating is assigned for a "mild" disability of either extremity.  A 30 percent rating is assigned for a "moderate" disability afflicting the major extremity, and 20 percent for the minor extremity.  A 40 percent rating is assigned for a "severe" disability afflicting the major extremity, and a 30 percent rating for the minor extremity.

Complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened is rated at 60 percent for the major extremity and 50 percent for the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2017).

Here, VA treatment records show that the Veteran is right hand dominant.  Both upper extremities are affected.  When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e. not combined) before proceedings with further combinations, or converting to degree of disability.  38 U.S.C. § 4.26 (2017).

Private treatment records from September 2007 show that the Veteran reported numbness and tingling in his fingers.  

In April 2009, the VA examiner noted that the Veteran had a documented history of peripheral neuropathy of the upper extremities.  He reported experiencing bilateral numbness and tingling of the hands present for approximately the past two years.  There was negative Tinel's at the elbows, and positive Tinel's at the wrists.  There was no visible atrophy.  Deep tendon reflexes appeared to be  +1 and symmetric.  The examiner assessed mild peripheral neuropathy of the bilateral upper extremities secondary to diabetes mellitus.

October 2010 private treatment note indicated that the Veteran took Vicodin to help with his peripheral neuropathy.

In April 2012 the Veteran was afforded a VA examination for peripheral neuropathy, which the examiner observed was diagnosed at least three to four years earlier (in approximately 2008).  The Veteran reported a history of tingling and numb finger tips, almost constant and progressively worsening.  Testing in the upper extremities revealed mild paresthesias and or dysesthesias, mild numbness, and normal strength.  There were decreased reflexes in the biceps, triceps, and brachioradialis, bilaterally.  There was normal light touch monofilament testing.  There was no muscle atrophy.  The examiner indicated that the Veteran did not have upper extremity diabetic peripheral neuropathy, and there was no functional impact on the ability of the Veteran to work.

Following the January 2015 Board remand, the Veteran was afforded a June 2015 VA examination for peripheral neuropathy.  There was normal strength testing of all extremities, no muscle atrophy or trophic changes of the skin.  The examiner indicated that there was mild incomplete paralysis of the upper extremities.  The Veteran needed to avoid ladders and situations impairing balance, and had some difficulty manipulating small objects.  He experienced paresthesias in his hands, and had mild right and left upper extremity paresthesias and/or dysesthesias.

VA treatment records from 2016 show that the Veteran continues to experience painful neuropathy, which he treats with Vicodin and Gabapentin.

In summary, the April 2009 examiner indicated that the Veteran had upper extremity numbness, tingling, positive Tinel's at wrists, and mild peripheral neuropathy.  The April 2012 examiner described mild numbness, paresthesias and decreased reflexes.  The June 2015 examiner also characterized the Veteran's paresthesias as mild, and indicated there was mild incomplete paralysis of the upper extremities.  Here, the Veteran was awarded a noncompensable rating effective April 10, 2009, and a 10 percent rating effective June 9, 2015.  In consideration of the entirety of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran should be granted a 10 percent rating for mild, incomplete paralysis for each of the left and right upper extremity radiculopathies since April 10, 2009.  The preponderance of the evidence is against a finding of moderate incomplete paralysis, warranting a 30 or 20 percent rating for the dominant and non-dominant extremities, respectively.  

The Board has considered the applicability of additional staged ratings, but finds that they are not applicable.

Earlier Effective Date

As previously noted, the assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C. § 5110.  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

Here, it is unclear when the Veteran was first diagnosed as having peripheral neuropathy of the upper extremities.  In his May 2006 claim he included peripheral neuropathy of the fingers.  In light of the symptomatology of numbness and tingling; the general assessment of peripheral neuropathy secondary to diabetes mellitus, without specifically indicating upper or lower extremities; the April 2009 specific upper extremity diagnosis combined with explanation of symptoms starting at least two years previously, the Board resolves all reasonable doubt in the Veteran's favor and finds that his general peripheral neuropathy diagnosis secondary to diabetes included the upper extremities as well as the lower extremities, such that the date of service connection would ordinarily be the same as the date of claim, May 25, 2006.  

It is noted that the Veteran is presumed to have been exposed to herbicide agents during his service in Vietnam.  Early-onset peripheral neuropathy may be service-connected as presumptive to herbicide exposure if it becomes manifest to a degree of 10 percent disabling or more within one year after the last date on which a veteran was exposed to such herbicide agent; see 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  The Veteran in this case is not shown to have had peripheral neuropathy to any degree until many years after discharge from service, so the presumption does not apply.

Here, however, the grant of service connection for peripheral neuropathy of the upper extremities was secondary to his grant for diabetes mellitus, and as such was based on a liberalizing law.  38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.114, 3.400.  

With the grant of an earlier effective date for the Veteran's left and right upper extremity peripheral neuropathies, the question of what rating is warranted for the period from May 25, 2005 to April 10, 2009 will be remanded and discussed further below.




Earlier effective dates: Coronary Artery Disease, Residuals of Prostate Cancer and Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In July 2016, the appellant submitted a statement stating that he wished to withdraw his appeal in regards to the earlier effective dates for coronary artery disease, residuals of prostate cancer and tinnitus.  Thus, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed. 


ORDER

Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus with erectile dysfunction is denied.

Entitlement to an initial rating in excess of 60 percent from July 1, 2006 to April 9, 2009; in excess of 30 percent from April 10, 2009 to May 7, 2015, and in excess of 60 percent from July 1, 2015 for CAD is denied.  

Entitlement to an initial 20 percent rating, but no higher, for peripheral neuropathy of the right lower extremity, for the entire period on appeal, is granted. 

Entitlement to an initial rating in excess of 20 percent since June 9, 2015 for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to an initial 20 percent rating, but no higher, for peripheral neuropathy of the left lower extremity, for the entire period on appeal, is granted. 

Entitlement to an initial rating in excess of 20 percent since June 9, 2015 for peripheral neuropathy of the left lower extremity is denied.  

Entitlement to an initial rating of 10 percent from April 10, 2009 for right upper extremity peripheral neuropathy is granted.  

Entitlement to an initial rating in excess of 10 percent since June 9, 2015 for right upper extremity peripheral neuropathy is denied.

Entitlement to an initial rating in excess of 10 percent from April 10, 2009 for left upper extremity peripheral neuropathy is granted.

Entitlement to an initial rating in excess of 10 percent since June 9, 2015 for left upper extremity peripheral neuropathy is denied.

Entitlement to an effective date prior to May 25, 2006 for service connection for diabetes mellitus with erectile dysfunction is denied.

The appeal is dismissed as to the issue of entitlement to an earlier effective date for coronary artery disease.

The appeal is dismissed as to the issue of entitlement to an earlier effective date for service-connected right lower extremity peripheral neuropathy.

The appeal is dismissed as to the issue of entitlement to an earlier effective date for service-connected left lower extremity peripheral neuropathy.

The appeal is dismissed as to the issue of entitlement to an earlier effective date for service connected residuals of prostate cancer.

The appeal is dismissed as to the issue of entitlement to an earlier effective date for service connected tinnitus.


REMAND

Service Connection: Hypertension

The Veteran contends that he is entitled to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type 2 with erectile dysfunction.  

Pursuant to the January 2015 Board remand, the Veteran was provided a June 2015 VA examination for hypertension.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board finds that the June 2015 opinion continues to be inadequate, for the reasons discussed below, and remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The June 2015 examiner provided an inadequate nexus opinion because he failed to address whether the Veteran's hypertension was etiologically related to service.  Rather, the examiner focused on addressing the secondary theory of service connection.  As such, remand to obtain an addendum opinion is necessary.  

Initial Rating for Diabetes Mellitus, type 2 with erectile dysfunction from May 25, 2005 to May 24, 2006

The Board has granted an earlier effective date for service-connected diabetes mellitus, and as such is remanding the question of what initial rating is warranted for the period from May 25, 2005 to May 24, 2006 for the AOJ to adjudicate in the first instance.  The question of the appropriate disability rating for that disability must be determined by the AOJ.





Initial Rating for Left and Right Upper Extremity Neuropathy from May 25, 2005 to April 10, 2009

The Board has granted an earlier effective date for service-connected left and right upper extremity neuropathy, and as such is remanding the question of what initial rating is warranted for the period from May 25, 2005 to April 10, 2009 for the AOJ to adjudicate in the first instance.  The question of the appropriate disability rating for that disability must be determined by the AOJ.

Cataracts and Diabetic Retinopathy

The Veteran contends that he is entitled to a compensable rating for cataracts and diabetic retinopathy, and to an earlier effective date than April 24, 2009, for the grant of service connection for the same.

Pursuant to the January 2015 Board remand, the Veteran was provided with an optometry examination in June 2015.  The RO declined to readjudicate the issue of the initial rating in the absence of a Humphrey VA with Goldmann parameters eye study.  No such testing has been completed, as was confirmed by an ophthalmologist in April 2017, and the issue was not readjudicated with the most recent examination of record.  As such, the Board finds that clarification of whether the necessary eye tests have been completed should be sought, and a supplemental statement of the case should be issued.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Residuals of Prostate Cancer, Renal Disease, and Scar associated with CAD

The Veteran has been awarded a 20 percent rating since October 2, 2013 for his service connected residuals of prostate cancer; however, he claims entitlement to a higher initial rating.  In January 2015, the Board remanded this claim, because a SOC has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  While on remand a statement of the case addressed the question of an earlier effective date, but not the issue of what initial rating is warranted.  As such, it remains that a SOC must be issued and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2017).  The Board is required to remand for the issuance of a SOC.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, while the case was remanded, in April 2016 the RO granted, in pertinent part, entitlement to service connection for renal disease, rated as 60 percent disabling effective June 9, 2015 and entitlement to service connection for a surgical scar associated with coronary artery disease, status post bypass surgery.  In April 2017 the Veteran disagreed with these ratings and effective dates; however, a SOC has not yet been issued for these issues.  As such, remand for issuance of a SOC is necessary.

EED for TDIU

Finally, the issues being remanded are intertwined with the question of the effective date for the TDIU, and as such, this too is remanded.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the issues of entitlement to an initial disability rating in excess of 20 percent for residuals, prostate cancer; entitlement to an initial disability rating in excess of 60 percent for renal disease, and an earlier effective date than June 9, 2015 for grant of service connection for renal disease; and, entitlement to an initial compensable disability rating for scar associated with coronary artery disease status post surgery, and an earlier effective date than June 9, 2015 for the grant of the same.  Notify the Veteran that to vest the Board with jurisdiction over any of these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2017).  If the Veteran perfects an appeal as to any such issue, return the issue to the Board for review.

2.  Obtain an addendum opinion to the June 2015 VA examination, and if the examiner deems it necessary, then provide the Veteran another VA medical examination to determine the nature and etiology of his hypertension.  The electronic claims folder (ECF) must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed. 

Following review of the ECF, and if deemed necessary, examination of the Veteran, respond to the following: 

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to or otherwise caused by active service. 

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is (a) caused or (b) aggravated (permanently worsened) by his service-connected diabetes mellitus type 2 with erectile dysfunction.

A complete rationale for any opinion expressed should be provided.

3.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected diabetic retinopathy and cataracts.

Any indicated tests and studies must be completed, and the examiner should indicate whether a Goldman's test is necessary, or if it is not necessary, then explain why.

4.  Then, issue a supplemental statement of the case regarding whether an initial compensable rating for cataracts and diabetic retinopathy is warranted, and whether an earlier effective date for the grant of service connection; also, address what initial rating is warranted for diabetes mellitus from May 25, 2005 to May 24, 2006.  

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. 

If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


